t c summary opinion united_states tax_court jody lynn harper petitioner v commissioner of internal revenue respondent docket no 18931-07s filed date jody lynn harper pro_se shirley m francis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code the petition was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s determination to sustain the proposed levy action relating to her unpaid tax_liability for petitioner does not dispute the underlying tax_liability for the issue for decision is whether it was an abuse_of_discretion for respondent to deny petitioner’s request for relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in oregon petitioner and her former husband richard lewis fisher iii filed a joint federal_income_tax return for respondent assessed the tax_liability against petitioner and her former husband in date petitioner filed a form_8857 request for innocent spouse relief under sec_6015 for 1petitioner and her former husband divorced in 2petitioner sought review of respondent’s determinations for and because petitioner did not timely file a request for a sec_6330 hearing for she was issued a decision letter rather than a notice_of_determination see sec_301 continued on date respondent issued a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 final notice_of_determination denying petitioner’s request for relief under sec_6015 c and f petitioner did not file a petition with the court challenging respondent’s final notice_of_determination on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to her unpaid tax_liability for on date petitioner submitted to respondent form request for a collection_due_process_hearing under sec_6330 sec_6330 hearing asserting that she had previously requested relief from joint_and_several_liability and that she should be liable for only half of the unpaid tax on date the appeals officer sent petitioner a letter acknowledging receipt of her form and informing her that a telephone sec_6330 hearing was scheduled for date the letter stated in part that this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or discuss alternatives to the collection action additionally respondent’s letter stated continued i proced admin regs therefore the only year at issue before the court is we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency on date a telephone sec_6330 hearing was held during the telephone hearing petitioner did not dispute owing the unpaid tax_liability for but rather reasserted that she only wants to pay half of the liability on date respondent issued the notice_of_determination sustaining the proposed levy action discussion under sec_6330 a taxpayer is entitled to notice and opportunity for a hearing before levy action is taken by the commissioner in the process of collecting unpaid federal taxes when conducting a sec_6330 hearing the appeals officer is required to obtain verification from the secretary that the requirements of applicable law and administrative procedure have been met consider certain issues raised by the taxpayer such as collection alternatives and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 when the validity of the underlying tax_liability is not at issue the court reviews the appeals officer’s determination under the abuse_of_discretion standard 114_tc_604 114_tc_176 an abuse_of_discretion occurs when an appeals officer takes action that is arbitrary capricious or without sound basis in fact or law see 112_tc_19 sec_6330 prescribes the matters that a taxpayer may raise at a sec_6330 hearing under sec_6330 the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 however precludes a taxpayer from raising an issue at a sec_6330 hearing if the issue was raised and considered at a previous administrative or judicial proceeding and the taxpayer participated meaningfully in that proceeding additionally sec_301_6330-1 and q a-e4 proced admin regs provides that a taxpayer may raise any appropriate spousal defenses at a sec_6330 hearing unless the commissioner has already made a final_determination as to spousal defenses in a final notice_of_determination on petitioner’s form she states that she filed a request for innocent spouse relief and in her petition she argues that she should be liable for only half of the unpaid liability for petitioner nevertheless admits and respondent contends that a final notice_of_determination denying her request for relief from joint_and_several_liability was issued on date the regulations under sec_6015 provide that pursuant to sec_6015 the requesting spouse may petition the court to review a denial of relief within days after the commissioner’s final notice_of_determination is mailed sec_1_6015-7 income_tax regs see also 117_tc_279 petitioner however did not file a petition with the court challenging respondent’s determination within the days of the date of mailing the final notice_of_determination consequently the court does not have jurisdiction to review petitioner’s claim for relief from joint_and_several_liability moreover because petitioner’s request for relief from joint_and_several_liability was considered and she received a final notice_of_determination in a previous administrative_proceeding she is effectively barred from raising her claim for innocent 3during the sec_6330 hearing petitioner did not file another form_8857 to request relief from joint_and_several_liability under sec_6015 pursuant to sec_1_6015-5 income_tax regs in order to request relief from joint_and_several_liability a requesting spouse must file form_8857 or other similar statement thus the requesting spouse is not required to file a form_8857 but can make a valid election by submitting a similar written_statement therefore the court construes petitioner’s request as one for relief from joint_and_several_liability under sec_6015 spouse relief in the subsequent sec_6330 hearing see sec_6330 thus the appeals officer was not required to consider petitioner’s request for relief from joint_and_several_liability during the sec_6330 hearing the appeals officer verified that all requirements of applicable law and administrative procedure had been met and balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary see sec_6330 c tufft v commissioner tcmemo_2009_59 therefore the appeals officer did not abuse her discretion in sustaining the proposed levy against petitioner accordingly the court holds that respondent’s proposed levy should be sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered for respondent 4petitioner does not allege that she did not participate meaningfully in the initial sec_6015 administrative_proceeding
